DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1, 5, 9, and 10 stand rejected under Section 102.  Claims 1, 3, 5, 9, and 10 stand rejected under Section 103.  Claims 6-8 and 12-23 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  Claims 2, 4, and 11 were previously canceled.  Claims 24-27 stand withdrawn as directed to an unelected species.
Applicants placed the subject matter of claims 5 and 6 in claim 1 and canceled claims 5 and 6.  Applicants also amended claims 7 and 8 and canceled claims 24-27.  Applicants argue that the application is in condition for allowance.
Turning to the Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further references that anticipate or render obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 3, 7-10 and 12-23 are allowed.
Note: An amendment is made to claim 7, below, to remove 2 lines in the claim which duplicate the newly added language to claim 1, which claim 7 depends from.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7, lines 2-3: Delete lines 2-3.
Reasons for Allowance
Claims 1, 3, 7-10, and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein individual through-silicon via first portions in the plurality of stacked through-silicon via first portions couple to at least two different structures in a metallization coupled to the first surface; at least one active semiconductive region derived from the first surface”, in combination with the remaining limitations of the claim.
With regard to claims 3, 7-10, and 12-23: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Victoria K. Hall/Primary Examiner, Art Unit 2897